WOODLEY, Judge,
(dissenting).
The majority order the State’s motion for rehearing overruled without written opinion.
On original submission we reversed the conviction upon the holding that the bloody clothing shed no light upon any contro*65verted fact issue. In this I am convinced that we were in error, and dissent to the overruling of the motion for rehearing.
It was the state’s theory that the injured woman was severely beaten by appellant in the office at the car lot.
Appellant denied that he struck or injured the woman. He testified that her injuries resulted from being twice struck with a billiard cue by the car lot owner, the blows being intended for him. Appellant testified that at the time the injuries were so inflicted upon the woman her panties were lying on the arm of the settee in the car lot office and that the used car lot owner’s trousers were unzipped. The bloody condition of her underclothes refuted the claim that the injured woman was not wearing them at the time she received the injuries as she testified she was. The panties were a part of the clothing the introduction of which was the basis for the reversal of the conviction. Appellant examined them while testifying and admitted that there was blood on them.
The rule which forbids the introduction of bloody clothes where such admission and exhibition could serve only to inflame the minds of the jurors has no application under the facts stated.
Such clothing is admissible when it tends to throw light on any controverted issue. If admissible for such reason the fact that the evidence may be prejudicial is of no consequence. Long v. State, 48 Texas Cr. Rep. 175, 88 S.W. 203, 205; McCormick & Ray, Texas Law of Evidence, Sec. 662.